Citation Nr: 1324643	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  12 18-625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a foot disorder to include bunions.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to March 1991.

These matters initially came before the Board of Veterans' Appeals ' (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to report for a video conference hearing before the Board in December 2012.  Prior to that hearing he informed VA that he would be unable to appear.  The appellant has since requested that his hearing be rescheduled.  Hence, the RO must schedule a video conference hearing.  38 C.F.R. §§ 20.700 , 20.704 (2012).  If possible, the appellant has requested that the hearing be conducted using video conference equipment at a VA facility in Memphis, Tennessee.

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge.  If possible, this hearing should be conducted from a VA facility in Memphis, Tennessee.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





